Citation Nr: 1615812	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lung disorder, to include as a result of exposure to asbestos and/or secondary to his service-connected posttraumatic stress disorder (PTSD) with claustrophobia and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from January 1951 to November 1953, to include combat service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied service connection for a lung disorder. 

In February 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the record.

In June 2014, June 2015, and December 2015, the Board remanded the instant claim for additional development and adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a lung disorder, to include as a result of exposure to asbestos and/or as secondary to his service-connected PTSD, so that he is afforded every possible consideration.

The Board notes that there has been substantial compliance with the directives of the most recent December 2015 remand, which required only acquisition of certain VA treatment records which have been associated with the claims file.  Nonetheless, for reasons explained immediately below, another remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the Board remanded the appeal to provide the Veteran with a new examination to assess the nature and etiology of his claimed lung disorder which he maintains was caused by asbestos exposure in the Navy.  The Board had reviewed the report of a February 2015 VA examination, in which the examiner found that there was inadequate evidence to confirm a diagnosis of restrictive airway disease despite repeated, extensive work-ups by two pulmonologists and that his claims of shortness of breath were attributed to coronary artery disease and a phobic disorder.  However, the Board determined that the February 2015 examiner did not assess the significance of an October 2014 private chest computed tomography (CT) scan, which revealed an 11 mm hemispheric pleural-based mass for which mesothelioma cannot be excluded as well as a peripheral interstitial pattern with irregular pleural thickening that was consistent with asbestos exposure.  The February 2015 examiner noted only that a VA pulmonologist had reviewed the October 2014 CT scan in December 2014 and had found that it identified a small amount of pleural scarring, but no malignancy, pleural plaques or fibrosis, such assessment is not of record.  Problematically, the February 2015 examiner offered no explanation as to why the impressions suggesting mesothelioma and/or asbestos exposure were being discounted or rejected.  Accordingly, the claim was remanded to obtain further medical opinion to properly address the etiology of the Veteran's current lung disorder(s).

In August 2015, another opinion was obtained.  While the August 2015 examiner conducted extensive review of the record, the examiner did not independently discuss or explain the significance of the October 2014 CT scan indicating possible mesothelioma and interstitial pattern with irregular pleural thickening consistent with asbestos exposure.  As he had in February 2015, the August 2015 examiner concluded that the Veteran does not have any significant pulmonary pathology that would warrant a diagnosis.  Specifically, the examiner determined that the Veteran has no currently diagnosed lung disorder, that he does not have either asbestosis or restrictive lung disease, and that he does not meet the criteria for these disorders.  However, the examiner failed to explain what the criteria for asbestosis or restrictive lung disease are or explain why or how the record demonstrates that the Veteran does not met the criteria for these disorders at any point relevant to this appeal.  Therefore, remand is needed for a clarifying opinion to properly address these questions.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  VA treatment records dating to December 2014 have been associated with claims file, so any records dating from December 2014 to the present should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from December 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the claims file, to include a copy of this remand, to the August 2015 VA examiner for an addendum opinion as to the etiology of the claimed lung disorder.  If the examiner who drafted the August 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

(A) The examiner should identify all currently diagnosed lung disorders that the Veteran.  The examiner should identify all such disorders that have been present at any time since August 2010.  In doing so, the examiner should discuss the respiratory diagnoses of record, including plural asbestosis and restrictive airway disease, which are documented in the record.  If the examiner concludes that the Veteran has carried no valid pulmonary diagnoses at any point during the pendency of the appeal (since August 2010), the examiner should explain what criteria must be satisfied to establish the pulmonary diagnoses noted in the record- including plural asbestosis and restrictive airway disease-and explain why such criteria have not been met.

(B) For each currently diagnosed lung disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in or is otherwise related to the Veteran's military service, to include claimed in-service asbestos exposure.  In offering such opinion, the examiner should consider the Veteran's alleged exposure to asbestos as a radio operator in a confined space on a Naval Vessel, and the lay statements indicating such.

(C) The examiner should also offer an opinion as to whether it is at least as likely as not that any lung disorder demonstrated during the pendency of the appeal was caused OR aggravated (beyond the natural progress of the disease) by the now service-connected PTSD.  In providing the requested opinion, the examiner must acknowledge and discuss the March 2013 letter from C.P.H., M.D.  The examiner should provide the rationale for any opinion provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

